                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

DEBBIE DOWELL,                                 )
                                               )
        Plaintiff,                             )
                                               )         NO. 3:19-cv-00105
v.                                             )         JUDGE RICHARDSON
                                               )
RYAN K. ZINKE, Acting Director,                )
Department of the Interior, et al.,            )
                                               )
        Defendants.

                                            ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 24), recommending denial of the motion to dismiss Marlene Kelley under Fed. R. Civ. P.

12(b)(1) due to lack of subject-matter jurisdiction (Doc. No. 14). No objections to the Report and

Recommendation have been filed. The Court has reviewed the Report and Recommendation and

relevant portions of the file. The Report and Recommendation is adopted and approved.

       As stated in the Report and Recommendation, Plaintiff has sufficiently alleged state law

claims against Defendant Kelley. The crux of the motion to dismiss, Defendants’ assertion that

Kelley was at all times acting within the scope of her employment, is a factual contention that

cannot be entertained on a facial challenge to subject-matter jurisdiction under Rule 12(b)(1),

where the Court must accept the contrary allegations of the Complaint as true.

       Accordingly, Defendant’s Motion to Dismiss Improper Party (Doc. No. 14) is DENIED.

       IT IS SO ORDERED.



                                                    ___________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE
